Case 6:19-cv-01681-CEM-EJK Document 19 Filed 06/01/20 Page 1 of 2 PageID 67



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION


KELLY WOOD and JOHN NEVES,

                      Plaintiffs,

v.                                                           Case No: 6:19-cv-1681-Orl-41EJK

SURAT INVESTMENTS, LLC and
RAJESH PATEL,

                      Defendants.
                                             /

                                             ORDER

       THIS CAUSE is before the Court on the Joint Motion for Approval of Settlement

(“Motion,” Doc. 14). United States Magistrate Judge Embry J. Kidd issued a Report and

Recommendation (Doc. 18), which recommends that the Motion be granted in part. After a de

novo review, and noting that no objections were timely filed, the Court agrees with the analysis in

the Report and Recommendation. Therefore, it is ORDERED and ADJUDGED as follows:

           1. The Report and Recommendation (Doc. 18) is ADOPTED and CONFIRMED and

               made a part of this Order.

           2. The Joint Motion for Approval of Settlement (Doc. 14) is GRANTED in part.

                   a. To the extent the Amendments Provision (Doc. 14-1 ¶ 13) purports to allow

                      the Settlement Agreement to be modified without Court approval, it is

                      STRICKEN.

                   b. The Settlement Agreement (Doc. 14-1) is otherwise APPROVED.

           3. This case is DISMISSED with prejudice.

           4. The Clerk is directed to close this case.




                                            Page 1 of 2
Case 6:19-cv-01681-CEM-EJK Document 19 Filed 06/01/20 Page 2 of 2 PageID 68



       DONE and ORDERED in Orlando, Florida on June 1, 2020.




Copies furnished to:

Counsel of Record




                                     Page 2 of 2
